,,

•    AO 245B (CASDRev. 08/14) Judgment in a Petty Criminal Case
                                                                                                               FIL
                                          UNITED STATES DISTRICT COUR1/ FEB 21 2020
                                                SOUTHERN DISTRICT OF CALIFO                       IA   CL~                        /
                                                                                                    SOutHERI(, U.S. DISTRICT co°i7RT
                     UNITED STAIBS OF AMERICA                             JUDGMENT INI.ABf'.P1MT'N'Jttl ~RSEt.1FoRN111
                                                                                                                     1


               "'
                                     V.                                   (For Offenses Committed On or Alter Novcmb           1;9'2!2:
                    Mauricio SANDOVAL-GODINEZ
                                                                                Case Number:      20CR0586-AGS

                                                                          JOSE C. ROJO, CJA
                                                                          Defendant's Attorney
     REGISTRATION NO.                49713298


     The Defendant:

      0 pleaded guilty to count(s)         1 OF THE MISDEMEANOR INFORMATION

      D  was found guilty on count( s)
         after a nlea of not ,miltv.
     Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                                                                                                                                Count
     Title & Section                    Nature of Offense                                                                     Number(s)
     8 USC 1325 (a)(!)                  IMPROPER ATTEMPTED ENTRY BY AN ALIEN                                                      1
                                        (MISDEMEANOR)




            The defendant is sentenced is provided on page 2 of this judgment


     D      The defendant has been found not guilty on count(s)

     0      Count(s) UNDERLYING COUNTS                              are Dismissed without prejudice on the motion of the United States.

     i:gi   Assessment : REMITTED



     0  No fine                D Forfeiture pursuant to order filed                                          , included herein.
            IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any
    change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
    judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attorney of any
    material change in the defendant's economic circumstances.



                                                                          D:Esit.
                                                                          February 20, 2020


                                                                      '                i----___.
                                                                                          ion of Sentence


                                                                           ION. M®REW G. SCHOPLER
                                                                          UNITED STATES MAGISTRATE JUDGE



                                                                                                                         20CR0586-AGS
     ,,.
••         DEFENDANT:               Mauricio SANDOVAL-GODINEZ                                                Judgment - Page 2 of 2
           CASE NUMBER:             20CR0586-AGS



                                                           IMPRISONMENT
           The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
           45 DAYS




           •     Sentence imposed pursuant to Title 8 USC Section 1326(b).
           •     The court makes the following recommendations to the Bureau of Prisons:




           •     The defendant is remanded to the custody of the United States Marshal.

           D     The defendant shall surrender to the United States Marshal for this district:
                 •    at. _ _ _ _ _ _ _ _ A.M.                         on
                 •    as notifo;d by the United States Marshal.

                 The defendant shall surrender for service of sentence at the institution designated by the Bureau of
           •     Prisons:
                 •    on or before
                 •    as notified by the United States Marshal.
                 •    as notified by the Probation or Pretrial Services Office.

                                                                RETURN
           I have executed this judgment as follows:

                Defendant delivered on   _ _ _ _ _ _ _ _ _ _ _ _ _ to

           at _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.


                                                                         UNITED STATES MARSHAL



                                             By                     DEPUTY UNITED STATES MARSHAL




                                                                                                               20CR0586-AGS
